Citation Nr: 0820459	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-40 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected left and right knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1979 and from August 1979 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Atlanta, 
Georgia Regional Office (RO), wherein the RO denied service 
connection for a back disorder.

A waiver of consideration by the RO was submitted by the 
veteran in March 2008 relating to additional evidence 
submitted after the case was appealed to the Board.

In March 2008, the veteran testified at travel board hearing 
before the undersigned.  A copy of the hearing transcript has 
been associated with the claims file.  During the hearing the 
veteran's representative waived initial RO consideration of 
VA outpatient treatment records from January 2007 to February 
2008.  38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a left 
knee injury, evaluated as 20 percent disabling; and for 
status-post operative, right knee associated with residuals 
of a left knee injury, evaluated as 20 percent disabling.

2.  Treatment for a back condition was initially documented 
in service and was not treated for many years following 
service.

3.  The veteran's current back disorder is directly related 
to his service-connected knee disabilities, to include 
residuals of a left knee injury and status-post operative 
right knee associated with residuals of a left knee injury.


CONCLUSION OF LAW

A back disorder is proximately due to, or the result of, 
service-connected left and right knee disabilities.  
38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, VA 
outpatient treatment records and a transcript from a hearing 
before the Board.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting evidence and 
testimony.  He was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
and arthritis, also known as degenerative joint disease, 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his service-
connected left and right knee disabilities have caused 
instability which, in turn, caused his current back disorder.  
In a March 2008 hearing before the Board he testified that he 
has had surgery on his back and is now provided with a 
walker, knee braces and a back brace as he can no longer 
stand up.  He stated that he can no longer drive a car.  The 
veteran stated that he first sought treatment for his back 
condition at the VA in the early 1990's and was not diagnosed 
with a back disorder until around 2005.  He reported that his 
back problems began in service and he has had no intervening 
injuries to his back following service.  He also testified 
that with his current condition, his treatment providers are 
managing the pain with medication, as that is all that can be 
done.  The veteran's wife testified that she helps the 
veteran dress, undress, get up and down and get to the 
restroom.  She stated that she has witnessed the veteran 
falling and that he is unstable all the time.  

The veteran has been granted service connection for residuals 
of a left knee injury, evaluated as 20 percent disabling; and 
for status-post operative, right knee associated with 
residuals of a left knee injury, evaluated as 20 percent 
disabling.  

Service treatment records reflect the veteran was treated for 
back pain in May 1980 associated with pain on urination, pain 
in the kidney area and a low grade temperature.  The veteran 
was also treated in July 1981 for sharp pain in the lower 
back around the L4-L5 spine.  At this time no history of 
trauma to the back was found, however, the physician noted 
the veteran had a spinal tap in 1979.  Upon separation, no 
back injuries were noted nor was a history of back injury 
reported.

VA outpatient treatment records from April 1998 to February 
2008 are of record.  The medical evidence of record reflects 
that the first post-service treatment for a back disorder was 
in October 2004.  The veteran has been diagnosed with several 
back disorders, including acute lumbar strain, low back pain, 
chronic back pain, spinal stenosis of the lumbar region, 
lumbar stenosis primarily at L3-4 and status-post L3-4 
decompression secondary to spinal stenosis.  Most recently, 
in a February 2008 letter, the veteran's primary care 
physician at the VA outpatient treatment center diagnosed the 
veteran with degenerative joint and disc disease of the 
lumbar spine and spinal stenosis of the lumbar spine.  The 
veteran has undergone several spine surgeries in 2006 and 
2007.  In December 2006, the veteran was treated for injuries 
related to an intercurrent fall.  

The medical evidence of record reflects several findings and 
opinions by VA physicians that indicate a relationship exists 
between the veteran's current back disorder and his service 
connected left and right knee disabilities.  In a June 2007 
VA outpatient report, the physician noted in his assessment 
that problems in the knees can also affect the back.  A 
September 2006 letter by the veteran's primary care physician 
at the VA outpatient treatment center provided an opinion 
that the veteran's lumbar spine disease is due to the direct 
effects of abnormal distribution of spinal forces caused by 
his service-connected medical condition of the left and right 
knee degenerative arthritis.  The physician also opined that 
multiple falls caused by the veteran's bilateral knee 
degenerative joint disease have caused lumbar spinal injury 
which has caused the currently diagnosed degenerative joint 
and disc disease and spinal stenosis of the lumbar spine.  In 
a February 2008 letter, the same physician restated his 
opinion of a relationship between the veteran's back disorder 
and the service-connected left and right knee disabilities, 
and explained that the degenerative joint disease in the 
knees caused falls due to a reduced range of motion in both 
knees and imbalanced weight bearing forces on the trunk 
region of the body.  In addition, he described that the 
conditions caused by the left and right knee disabilities 
have required the veteran to walk with a nanny walker and to 
use knee braces and a back brace for stability.  

After a review of the record, the Board concludes that 
entitlement to service connection for a back disorder is 
warranted.  The evidence of record demonstrates that the 
veteran has a current back disability, he is service-
connected for disabilities in both knees, and a relationship 
between the veteran's back disorder and his service-connected 
left and right knee disabilities is established by way of a 
medical nexus opinion.  The record does not include any 
evidence that would contradict the nexus opinion furnished.  
The Board acknowledges that while the veteran was treated for 
back pain in service, the evidence of record supports the 
criteria for service connection for a back disorder as 
secondary to his service-connected knee disabilities, to 
include residuals of a left knee injury and status-post 
operative right knee associated with residuals of a left knee 
injury.  Therefore, the preponderance of the evidence 
supports the claim for service connection for a back 
disorder.


ORDER

Service connection for a back disorder, as secondary to 
service-connected left and right knee disabilities, is 
granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


